Title: The Committee for Foreign Affairs to the American Commissioners, 30 May 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Philadelphia May 30th. 1777
We have delayed sending this Packet from a daily expectation of hearing from you, as some letters from France make mention of a quick Sailing Vessel by which we were to receive despatches. Tho’ it must be agreeable to you to hear frequently from us, yet as our Letters by being taken might be of worse Consequence than being delayed, We are desirous of waiting for the safest opportunity, and when you hear not so often as you wish, remember, Our Silence means our Safety. Acquainted as we are with the Situation and Condition of the Enemy, we well know, that the pompous Paragraphs in the London papers, are not the News which the Ministry hear from their Army but the news they make for them.
The Amphitrite is safely arrived at Portsmouth N: Hampshire. The Seine at Martinique, but is made a prize of on her Passage from thence. We request you to expedite the Loan of Two Millions (which we have already sent you a Commission for and now send you a duplicate of the same) for tho’ we conceive the Credit of America to be as well founded at least as any in the world, having neither Debt nor Taxes on her Back when she began the War, yet she represents a Man who with a vast Capital all in Property is unable to make new Purchases till he can either convert some of it into Specie, or borrow from hand to mouth in the mean time. Britain is now fighting us, and the greatest part of Europe, negatively, by endeavouring to Stop that Trade from us to France, Spain, &c. which She has most effectually lost to herself, and we wish those Courts saw their Interest in the same clear point of View in which it appears to us. We have little or no doubt of being able to reduce the Enemy by Land and we likewise believe that the united Powers of France Spain and America would be able totally to expel the British fleet from the Western Seas, by which the Communication for Trade would be opened, the Number of Interests reduced which have hitherto distracted the West Indies, and Consequently the Peace of all this Side of the globe put on a better foundation than it has yet ever been. A Mutual Advantage, as we Conceive to France, Spain, and these States.
That Britain was formidable in the West Indies last War is true, but when it is Considered that her power there arose from her Possessions here, or that she was formidable chiefly thro’ us it is impossible to suppose that she can again arrive to the same pitch. Here she was assisted by numberless Privateers. Here she supplied and partly Manned her Navy, recruited and almost raised her Army for that Service, in short, America last War represented Britain removed to this Side the Atlantic. The Scene is changed, and America now, is that to France and Spain, in point of Advantage, which she last War was to Britain. Therefore putting the Convenience which we might receive out of the Question, by their making an Attack on the West Indies, We are somewhat surprised that such Political Courts as France and Spain should Hesistate on a Measure so alluring and Practicable. We do not mention these Remarks because we suppose they do not occur to you, but to let you know our thoughts on the Matter, and to give you every advantage by conveying our Minds to you as well as our Instructions or Informations.
This Packet brings you compleat Setts of the Philadelphia News Papers filed in order for 17 Weeks, to which we refer you for account of little skirmishes &c. We are Gentlemen your Obedient Humble Servants
Benja HarrisonRobt MorrisJno WitherspoonThos. Heyward Junr.James Lovell
 
Notation: Committee May 30. 1777.
